JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00599-CV

                          ST. MINA AUTO SALES, INC. AND
                          VICTOR S. ELGOHARY, Appellants

                                             V.

                NAJWA AL-MUASHER D/B/A AMERICAN AUTO
             SALES AND D/B/A AMERICAN AUTO SALES 1.1, Appellee

    Appeal from the 80th District Court of Harris County. (Tr. Ct. No. 2013-12024).

       This case is an appeal from the final judgment signed by the trial court on June 6,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellants, St. Mina Auto Sales, Inc. and Victor S.
Elgohary, jointly and severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered October 6, 2015.
Panel consists of Justices Jennings, Bland, and Brown. Opinion delivered by Justice
Bland.